Title: To Thomas Jefferson from Oliver Wolcott, Jr., 30 December 1800
From: Wolcott, Oliver, Jr.
To: Jefferson, Thomas



Sir,
Treasury Department December 30. 1800.

I have the honor to acknowledge having received from you a statement of the claim of William Short Esquire, for salary, as Minister Plenipotentiary of the United States to Spain.—It was my expectation that the question upon which this Demand has so long unfortunately been suspended, would have been determined during my  continuance in Office—I have however been informed within a few days, that the suit against Mr Randolph has been again continued by the Circuit Court, and this event, must for reasons heretofore explained, still further prolong a final Decision on Mr Shorts claim against the United States
I have however taken measures for drawing into the Treasury, through the Agency of John Hopkins Esquire Commissioner of Loans the sum of 1315 dollars, which you have been pleased to notify as being in the hands of Mes[srs.] Gibson and Jefferson subject to my order; which sum, when paid, will be passed to the credit of Mr Randolph or Mr Short, according as one or the other course, shall be rendered proper by the Decision hereafter to be made by the Circuit Court
I have the honor to be with perfect respect Sir, Your Obedt Servant.

Oliv. Wolcott.

